      AO 245B (Rev. 02/08/2019) Judg1nent in a Crilninal Petty Case (Modified)                                                                Page 1 ofl   ~'
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                            v.
                         Joel Antonio Munguia-Garay                                   Case Number: 3:19-mj-21445

                                                                                      Mayra L Garcia
                                                                                      Defendant's Attorney


      REGISTRATION NO. 63809298

      THE DEFENDANT:
       lg] pleaded guilty to count(s) _l_o_f_C_o_m_p!_l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                              Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)
                                                                                 -------------------
        0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
I .          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       D TIME SERVED                             6 __?_,_0___ days
        lg] Assessment: $10 WAIVED lg] Fine: WAIVED
        lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 28, 2019
                                                                - - - - - - - Date of Imposition of Sentence
                                                           F~lEO                      /.///
                                                                                                )

                                                                                  /        t~
                                                           MAR 2 8 2019           I-fONORA LE CAROL    . OSTBY
                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                CLER!<, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                             BY                        DEPUTY

       Clerk's Office Copy                                                                                                        3:19-mj-21445
